COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-373-CV

  
IN RE

  
BRANDY ROSE BALDERSON                                                      RELATOR
 
------------
 
ORIGINAL PROCEEDING
 
------------
 
MEMORANDUM OPINION1 ON REHEARING
 
------------
        After 
reviewing Relator’s motion for rehearing, we deny the motion. We withdraw our 
December 31, 2003 opinion and substitute the following.
        We 
deny Relator’s petition for writ of mandamus because the record is 
insufficient; the record filed in this court does not contain a certified or 
sworn copy of the trial court order from which Relator seeks mandamus relief. See 
Tex. R. App. P. 52.3(j)(1)(A); 52.7.
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.

  
                                                          ANNE 
GARDNER
                                                          JUSTICE
 
PANEL B:   DAUPHINOT, 
HOLMAN, and GARDNER, JJ.
 
DELIVERED: February 19, 2004
 


NOTES
1. 
See Tex. R. App. P. 47.4.